708 N.W.2d 383 (2006)
474 Mich. 1019
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Deondre Nathanon COLLINS, Defendant-Appellant.
Docket No. 129348, COA No. 249568.
Supreme Court of Michigan.
January 27, 2006.
On order of the Court, the application for leave to appeal the July 19, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are *384 not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case for resentencing.